McCay, Judge.
We are not fully satisfied as to what the jury meant by this verdict. Even assuming that the answer in response to the complainant’s interrogatories is to be taken as a plea of plene administravit, it can hardly be supposed that, under the proof, the jury intended either to find against that plea or to find simply de bonis testatoris, since either verdict would be contrary to the truth, as it would be based on an admission of assets, which is flatly denied. Nor is the verdict against the administrator at all. True, it says the money is to collected out of the estate of Thomas Stripling, but that may mean that his heirs ought to pay it; we are inclined to think that is what the jury meant, since, whilst it would be very right for such heirs to pay it, it is not right if the administrator has paid out the whole estate without notice of this claim, that he should be personally responsible. But we think there ought to be a new trial, because the Judge erred in ruling out the evidence as to the value of the land at the time of the sale. This bill has two aspects, one to follow the land, the other to charge the original administrator with its value, in case it has *99passed out of the complainants’ reach. So far as the claim to have the land back is concerned, its value then has no relevancy, since the administrator had no right to buy, at least the complainants have a right to elect to follow the land whether it brought its value or not. But on the other issue, to-wit: the right to have the true value of the land accounted for, in case it has gone into innocent hands, the evidence as to whether the sale was fair and whether the land sold for what it was then worth, is very material. Indeed, the whole ease turns upon it. If the administrator has already accounted for its real value, there is no cause of complaint. The real, true value at the time, is therefore material, and ought not to have been rejected.
We think the rights of all the parties will be better settled upon another trial, and as this evidence ought to have been admitted, we think the verdict ought to be set aside.
Judgment reversed.